                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARK HAYHURST,

                     Plaintiff,                                8:19CV220

       vs.
                                                                 ORDER
UNION PACIFIC RAILROAD CO.,

                     Defendant.




      This matter comes before the Court on the parties’ Stipulation of Dismissal with

Prejudice (Filing No. 93). The Court being advised in the premises finds that such an

Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, without costs or disbursements to any of the parties.


      Dated this 21st day of June, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
